Exhibit 10.8

 

Non-Employee Directors’ Compensation for 2015 

 

At its regularly scheduled meeting on December 2, 2014, the Board of Directors
of Aqua America, Inc., upon the recommendation of its Corporate Governance
Committee and its Executive Compensation Committee, approved the following
directors’ compensation for 2015 for the non-employee directors of Aqua America,
Inc.: (1) an annual cash retainer of $50,000; (2) an annual cash retainer for
the Chair of the Executive Compensation Committee of $12,500; (3) an annual cash
retainer for the Chair of the Audit Committee of $12,500; (4) an annual cash
retainer for the Chair of the Corporate Governance Committee of $10,000; (5) an
annual cash retainer for the Independent Lead Director of $25,000; (6) a meeting
fee of $2,000 for each meeting of the Board of Directors; (7) a meeting fee of
$1,500 per meeting for meetings of the Board Committees; and (8) an annual stock
grant to directors of $60,000, rounded to the nearest 100 shares payable on the
first of the month following the Annual Meeting of Shareholders; and, (9) in the
event the Board of Directors establishes the position of non-executive Chairman
of the Board, the non-executive Chairman shall be paid a retainer in the amount
of $200,000 per year, the normal Director equity award as set forth above, and
shall receive no separate meeting fees as compensation for his role as
non-executive Chairman of the Board. All Directors are reimbursed for reasonable
expenses incurred in connection with attendance at Board or Committee meetings.

 



 

 

--------------------------------------------------------------------------------